Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 17, 2014                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150008 & (3)                                                                                             Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices


  In re JUDGE OF THE 40TH CIRCUIT COURT                            SC: 150008

  _______________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The complaint for superintending control is considered, and relief is DENIED, because
  the Court is not persuaded that it should grant the requested relief.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 17, 2014
         s0916
                                                                              Clerk